Citation Nr: 1647086	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-17 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from March 1982 to October 1982 and from September 1990 to July 1991, including service in the Gulf War, with additional periods of duty in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination of her left knee in July 2012, more than four years ago.  The examiner found that the Veteran's only left knee disability was degenerative joint disease and that her only left knee symptoms were pain and slight limitation of movement.  In a November 2016 statement, the Veteran's representative requested a remand for a new examination, based on the amount of time that has passed since the last examination.  In her June 2013 substantive appeal (VA Form 9), the Veteran asserted that she was "having all kinds of problems" with her knees, which "have not gotten any better."  She indicted that she was now using knee braces.  Viewed in the light most favorable to the Veteran, this constitutes a statement that her left knee symptoms had worsened in the year since the most recent VA examination.  The record thus raises the possibility that the Veteran's left knee osteoarthritis might now be more severe than the July 2012 examination report reflects.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A remand for a new examination is thus warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.  If any pertinent private treatment has been rendered, the appellant's assistance in obtaining those records should be requested as needed.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current severity of her left knee osteoarthritis.  The examiner must be provided access to the appellant's electronic claims file and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished, and all clinical findings reported in detail. 

In accordance with the latest worksheets for rating knee disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any left knee osteoarthritis.  If multiple left knee disorders are diagnosed the examiner must attempt to distinguish the pathology caused by the left knee osteoarthritis from that caused by any other diagnosed left knee disorder, if otherwise indicated.  If the pathology cannot be differentiated that fact must be noted, and an explanation why provided.  If all findings are part of the service connected disorder, that too should be reported.  The impact of any left knee osteoarthritis on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided. 

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any left knee disorder.  

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinion expressed.

If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the severity of any left knee osteoarthritis is unknowable.

3.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and her representative with a supplemental statement of the case and afford her an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




